DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims 1 & 5; new claims: 9-13; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2004/0227694 A1; pub. Nov. 18, 2004).
Regarding claim 1, Sun et al. disclose: an infrared up-conversion device (para. [0026], [0032]), comprising: a distribution of core-shell (para. [0032]) nanoparticles dispersed within a transparent binder material (para. [0033]) each nanoparticle having a core and a shell; and a pump with a photon wavelength (para. [0026] teaches using infrared or near infrared light source) selected to create electron-hole pairs in the core which are then moved to the shell by a long infrared radiation signal and are recombined to emit a signal of a shorter wavelength (this is a function language, a behavior of the device when exposed to infrared light, since the prior art teaches using infrared the device should behave similarly).
Regarding claim 2, Sun et al. disclose: each of the core-shell nanoparticles is composed of a HgTe core and a CdTe shell (para. [0032]).
Regarding claim 3, Sun et al. disclose: the core has a 2-3 nm diameter and the shell has a 2-3 nm thickness (para. [0032]).
Regarding claim 4, Sun et al. disclose: the core has a 2-3 nm diameter and the shell has a 2-3 nm thickness (para. [0032]).
Regarding claim 5, Sun et al. disclose: an IR imager comprising: an infrared up-conversion device; and a near infrared imager coupled to the infrared up-conversion device; and the infrared up-conversion device comprising a distribution of core-shell nanoparticles within a transparent binder material each nanoparticle having a core and a shell; and wherein the infrared up-conversion device comprises a pump with a photon wavelength to create electron-hole pairs in the core which are then moved to the shell by a long infrared radiation signal and are recombined to emit a near infrared signal to the near infrared imager (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 6, Sun et al. disclose: each of the core-shell nanoparticles is composed of a HgTe core and a CdTe shell (para. [0032]).
Regarding claim 7, Sun et al. disclose: the core has a 2-3 nm diameter and the shell has a 2-3 nm thickness (para. [0032]).
Regarding claim 8, Sun et al. disclose: the core has a 2-3 nm diameter and the shell has a 2-3 nm thickness (para. [0032]).
Regarding claim 9, Sun et al. disclose: the selected wavelength is about 954 nm (para. [0026]).
Regarding claim 10, Sun et al. disclose: the near infrared signal has a wavelength of about 827 nm (para. [0026]).
Regarding claim 12 Sun et al. disclose: the selected wavelength is about 954 nm (para. [0026]).
Regarding claim 13, Sun et al. disclose: the signal of a shorter wavelength has a wavelength of about 827 nm (para. [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2004/0227694 A1; pub. Nov. 18, 2004) in view of Garber et al. (US 2004/0253759 A1; pub. Dec. 16, 2004).
Regarding claim 11, Sun et al. disclose: the near infrared imager comprises a semiconductor substrate having NIR imaging elements (para. [0025]). Sun et al. are silent about: a read out integrated circuit (ROIC).
In a similar field of endeavor, Garber et al. disclose: a read out integrated circuit (ROIC) (para. [0178]) motivated by the benefits for high performance imaging (Garber et al. para. [0065]).
In light of the benefits for high performance imaging as taught by Garber et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the readout circuit of Garber et al. in the device of Sun et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884